GLD-414                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 13-2970
                                        ___________

                         IN RE: DONALD G. JACKMAN, JR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                           (Related to Civ. No. 12-cv-02414)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 29, 2013
              Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                            (Opinion filed: September 9, 2013)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Donald G. Jackman, Jr. has filed a petition for a writ of mandamus seeking an

order directing the District Court to conduct a jury trial in his civil action. For the

reasons below, we will deny the petition.

       In April 2012, Jackman filed a “Motion for Issuance of Enforcement Order per 18

U.S.C. § 3626(a)(1) and Injunctive or Restraining Relief per Fed. R. Civ. Proc. Rule 65.”

He claimed that the Bureau of Prisons (“BOP”) was deducting too much money from his
accounts towards the filing fees he owed the courts. He sought return of the funds. He

asserted that he was denied the right to object to the taking of the funds. 1

       The District Court noted that Jackman had three prior civil actions dismissed as

frivolous, malicious or for failure to state a claim and had not shown that he was in

imminent danger of physical injury. See 28 U.S.C. § 1915(g). It denied his request to

proceed in forma pauperis and gave him thirty days to pay the filing fee. Jackman then

filed a motion for a new trial or to alter or amend the judgment pursuant to Rule 59(a) &

(e). He contended that he had not requested in forma pauperis status. He argued that

because partial filing fees were assessed in some of his prior cases, they did not count as

“strikes.” He asserted that simply being in prison put him in imminent danger.

       On June 26, 2013, the District Court granted the Rule 59(e) motion and vacated its

prior order. It determined that Jackman’s motion for enforcement was a civil action and a

$350 filing fee was required. It directed the Clerk to administratively terminate the

matter without prejudice to reopening if Jackman paid the filing fee or applied to proceed

in forma pauperis within thirty days. Jackman did not file to proceed in forma pauperis

in the District Court or pay the filing fee. He did not file an appeal from the District

Court’s order.

1
  In C.A. Nos. 08-4126 and 08-4798, Jackman appealed the dismissal of a complaint in
which he argued, inter alia, that the prison improperly assessed fees against his prison
bank account. However, his concern in 2008 over the encumbrances on his prison
account did not stop him from continuing to file meritless civil actions and creating more
encumbrances on his account. See Agramonte v. Shartle, Civ. No. 09-cv-790 (N.D. Oh.
Jul. 22, 2009) (dismissed pursuant to 28 U.S.C. § 1915A, and any appeal certified as not
in good faith); Jackman v. Cohill, Civ. No. 09-cv-2950 (N.D. Oh. Mar. 31, 2010) (same);
Jackman v. Lappin, Civ. No. 11-cv-00016 (N.D. Oh. Jun. 14, 2011) (dismissed pursuant
to 28 U.S.C. § 1915(e), and any appeal certified as not in good faith).
                                              2
       The writ of mandamus will issue only in extraordinary circumstances. See Sporck

v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ,

the petitioner must establish that there is no alternative remedy or other adequate means

to obtain the desired relief, and the petitioner must demonstrate a clear and indisputable

right to the relief sought. Kerr v. United States District Court, 426 U.S. 394, 403 (1976).

A writ is not a substitute for an appeal. In re Kensington Intern. Ltd., 353 F.3d 211, 219

(3d Cir. 2003).

       In his mandamus petition, Jackman requests that we order the District Court to

conduct a jury trial. Jackman has not shown that there is no alternate remedy or other

adequate means to obtain the desired relief. Kerr, 426 U.S. at 403. If Jackman wished

for his District Court action to move forward, he could have simply filed for in forma

pauperis status or paid the filing fees. If Jackman wished to challenge the District

Court’s determinations that his pleading was a civil action requiring a filing fee, that he

was a three-striker, 2 or that he had not shown imminent danger, he could have appealed

the District Court’s October 2, 2012, order denying his IFP application. Roberts v.

United States Dist. Court, 339 U.S. 844, 845 (1950) (order denying leave to proceed in

forma pauperis is immediately appealable as a collateral order). Jackman also argues that


2
  Jackman has had three or more civil actions or appeals dismissed as frivolous or for
failure to state a claim: United States v. Various Firearms, C.A. No. 03-4607 (3d Cir.
Aug. 3, 2004) (dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as legally and
factually frivolous); Jackman v. United States Dep’t of Justice, Civ. No. 08-cv-237 (W.D.
Pa. Nov. 17, 2008) (complaint dismissed for failure to state a claim); Jackman v. Federal
Bureau of Prisons, Civ. No. 07-cv-00241 (W.D. Pa. Oct. 16, 2007) (dismissed for failure
to state a claim and as legally frivolous); Jackman v. McMillan, Civ. No. 06-cv-00051
(W.D. Pa. Apr. 12, 2006) (dismissed for failure to state a claim).
                                              3
the District Court mischaracterized his “Motion for Enforcement” as an in forma pauperis

request and delayed acting on his Rule 59(e) motion. However, after Jackman filed his

mandamus petition, the District Court granted his Rule 59(e) motion, vacated its prior

order and construed the motion as a civil action and not as a motion to proceed in forma

pauperis.

       Nor has Jackman shown a clear and indisputable right to the relief sought. Kerr,

426 U.S. at 403. Jackman does not have a clear and indisputable right to file civil actions

in the District Court without paying the filing fee or qualifying to proceed in forma

pauperis. See 28 U.S.C. § 1915(b)(1).

       For the above reasons, we will deny the petition for a writ of mandamus. The

motions to reopen the proceeding and to proceed in forma pauperis are granted. See

Madden v. Myers, 102 F.3d 74, 78-79 (3d Cir. 1996).




                                             4